                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                                      1:18-cv-233-FDW

NICHOLAS OMAR LEE,                   )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                                              ORDER
LARRY GODWIN,                        )
                                     )
            Defendant.               )
____________________________________ )

       THIS MATTER is before the Court on its October 9, 2018, Order requiring Plaintiff to

pay the filing fee or file a complete application to proceed in forma pauperis. (Doc. No. 4). On

August 21, 2018, the Clerk of Court sent Plaintiff a Notice of Deficiency informing him that the

IFP application was not complete. (Doc. No. 3). In the October 9 Order, the Court warned Plaintiff

that failing to either pay the filing fee or file a complete IFP application within 10 days would

result in this case’s dismissal without prejudice. (Id.). The Clerk of Court mailed Plaintiff a copy

of the Order at his address of record but it was returned as undeliverable on October 22, 2018. The

Clerk then forwarded a copy of the Order to Petitioner’s probation office on October 23, 2018, but

he has still failed to respond.1 It appears that Petitioner has abandoned this action. This action will

be dismissed without prejudice for failing to comply with a Court Order.

       IT IS, THEREFORE, ORDERED that:

       (1) This action is dismissed without prejudice for Plaintiff’s failure to comply with this

              Court’s order dated October 9, 2018.




       1
           It is Plaintiff’s obligation to inform the Court of any changes to his address.
                                                            1
(2) The Clerk of this Court is directed to terminate this action.



                                     Signed: November 8, 2018




                                          2
